Citation Nr: 1422285	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  14-09 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a respiratory disability.

2.  Entitlement to service connection for carpal tunnel syndrome.

3.  Entitlement to service connection for spinal stenosis.

4.  Entitlement to service connection for glaucoma.

5.  Entitlement to service connection for loss of visual field.

6.  Entitlement to service connection for fibromyalgia.

7.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

8.  Entitlement to service connection for right knee degenerative joint disease.

9.  Entitlement to service connection for left knee degenerative joint disease.

10.  Entitlement to service connection for degenerative disc disease.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he is entitled to service connection for a respiratory disability, carpal tunnel syndrome, spinal stenosis, glaucoma, loss of visual field, fibromyalgia, diabetes mellitus, type II, right knee degenerative joint disease, left knee degenerative joint disease, and degenerative disc disease.

In his VA Form 9, the Veteran indicated that his having 10 very extreme problems since military service leads him to believe that he may have been exposed to chemicals aboard the ship he was assigned to during service, to include from the helicopters and planes that left and returned to the ship.  

The Veteran's DD Form 214 reflects that he served in the U.S. Navy and his last duty assignment was aboard the USS Enterprise (CVAN-65).  It also reflects that he was awarded the Vietnam Service Medal (VSM).  

The record also contains a March 2012 memorandum from the U.S. Army Joint Services Records Research Center (JSRRC) Coordinator which indicates that the Veteran's personnel file reflects that he served aboard the USS Enterprise from March 1968 to October 1969 and that this ship does not appear on the current list of Navy and Coast Guard ships associated with service in Vietnam and exposure to herbicide agents.  The memorandum goes on to state that there is no official documentation of in country Vietnam service for the Veteran and the Veteran provides no information of how he may have been exposed to Agent Orange.  

Importantly, the Board notes that a thorough review of the Veteran's claims file reflects that his service personnel file is not of record.  As such, a remand is required in order to obtain the Veteran's complete service personnel file.  

Additionally, a review of the claims folder reflects that, according to a January 2005 private treatment record from Dr. Mittica, the Veteran has decreased visual acuity secondary to cataracts.  It is noted that the Veteran was diagnosed with posterior subcapsular cataract of the left eye, for which he underwent surgery in January 2005.  It was also noted that the Veteran would want cataract surgery in his right eye secondary to degree of anisometropia that would be present postoperatively between his eyes.  The type of cataract in his right eye is not listed.

The Veteran's service treatment records contain a DD Form 1141, Record of Occupational Exposure to Ionizing Radiation.  It would appear from these records that the Veteran had some exposure to low doses of ionizing radiation while aboard the USS Enterprise (CVAN-65).   

Importantly, posterior subcapsular cataracts are a known radiogenic disease.  As such, the matter must be remanded for referral of the Veteran's DD Form 1141 to the Under Secretary of Health for preparation of a dose estimate.  38 C.F.R. § 3.311.  In addition, the Veteran should be afforded a VA examination to resolve any conflict regarding whether he has posterior subcapsular cataracts of the right eye.

Finally, the Veteran's service treatment records reflect that the Veteran was seen in May 1968, in part, for complaints of pain in the lower right side of his back for two weeks.  It was noted that he had not done any heavy lifting, nor had he been hit in this area.  A December 2004 private treatment record notes that the Veteran presented with a history of many years of lower back pain with no known causative injury.  A January 2003 VA treatment record reflects a diagnosis of lumbar arthritis.  In light of the circumstances, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any current back disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake all appropriate development effort to obtain a copy of the Veteran's complete service personnel file.  All attempts to obtain the records should  be documented in the claims file.  

2.  Schedule a VA eye examination to determine whether the Veteran has posterior subcapsular cataracts of the right eye.

3.  The AOJ should prepare a summary of the circumstances of the Veteran's exposure to ionizing radiation during service and then forward the claims file, to include the Veteran's DD Form 1141, to the Under Secretary for Health for preparation of a dose estimate of the Veteran's exposure to ionizing radiation in service.

4.  After receipt of the dose estimate provided by the Under Secretary for Health, VA should review the dose estimate(s) and determine whether any additional development of the ionizing radiation claim is required under 38 C.F.R. § 3.311(b) and complete such development.  Then, determine whether the ionizing radiation claim requires any further review by the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(c).

5.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any current back disability, to include lumbar arthritis.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has a low back disability.  The examiner is then requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any current back disability, to include the lumbar arthritis diagnosed in January 2003 (VA treatment record) was caused by, or is otherwise related to service, to specifically include the Veteran's May 1968 report of right side low back pain in service.

A complete rationale for all opinions must be provided.
 
6.  Readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  After the Veteran has had an adequate opportunity to respond, return the appeal to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



